MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                        Sep 22 2020, 8:33 am

court except for the purpose of establishing                                             CLERK
                                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                                 Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
C.M.H. (MOTHER)                                          Curtis T. Hill, Jr.
Mark F. James                                            Attorney General of Indiana
Anderson, Agostino & Keller, P.C.                        David E. Corey
South Bend, Indiana                                      Robert J. Henke
ATTORNEY FOR APPELLANT                                   Deputy Attorneys General
C.A.S. (FATHER)                                          Indianapolis, Indiana
Philip R. Skodinski
South Bend, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of C.S. and M.S.                        September 22, 2020
(Minor Children) and                                     Court of Appeals Case No.
                                                         19A-JC-2980
C.M.H. (Mother) and
C.A.S. (Father),                                         Consolidated Appeal from the St.
                                                         Joseph Probate Court
Appellants-Respondents,
                                                         The Honorable Graham C.
        v.                                               Polando, Magistrate
                                                         Trial Court Cause Nos.
Indiana Department of Child                              71J01-1906-JC-284
                                                         71J01-1906-JC-285
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020                  Page 1 of 20
      Mathias, Judge.


[1]   C.M.H. (“Mother”) and C.A.S. (“Father”) (collectively “Parents”) appeal the

      St. Joseph Probate Court’s order adjudicating their minor children C.S. and

      M.S. (collectively “the Children”) as Children in Need of Services (“CHINS”).

      The Parents each present a single issue for our review, which we consolidate

      and restate as whether the probate court committed clear error in ruling that the

      Children were CHINS.


[2]   We affirm.


                                        Facts and Procedural History
[3]   Mother has five living children, two of which, C.S. and M.S, are the subjects of

      this appeal. C.S. was born July 18, 2017, and M.S. was born August 10, 2018.

      Father is the biological father of C.S. and M.S. Mother’s other living children
                                                    1                                      2
      are B.W., born September 16, 2005; J.R., born February 5, 2007; and M.H.,

      born June 2, 2014. Mother’s child C.H., born September 2, 2016, is deceased.


[4]   On June 28, 2019, the Indiana Department of Child Services (“DCS”) became

      involved when it received a report that Mother had been found hiding in her

      mother’s (“Maternal Grandmother”) home in South Bend with her three minor

      children—the Children and J.R. Mother was taken into custody on several




      1
          B.W. lives with her father.
      2
          J.R.’s father is deceased.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020       Page 2 of 20
      existing warrants, including a charge for kidnapping J.R. from his relative

      placement. At the time, Father was incarcerated at Westville Correctional

      Facility, and his projected release date was February 2023. Law enforcement

      requested assistance from DCS regarding the three children.


                               Previous Involvement with DCS
[5]   When DCS family case manager (“FCM”) Jessica Bogard (the assessment

      FCM) investigated the instant CHINS matter involving the Children, she

      reviewed a DCS report containing allegations of neglect made in June 2014,

      when Mother’s child, M.H, was born and tested positive for “cocaine and some

      other substances.” Tr. p. 38. A CHINS case was begun for M.H.; Mother’s

      parental rights were eventually terminated, and M.H. was adopted.


[6]   In September 2016, Mother gave birth to C.H., who was born prematurely and

      with cocaine in her system. C.H. passed away when she was about two weeks

      old due to medical complications.


[7]   In 2017, J.R. was adjudicated a CHINS based on Mother’s drug use and her

      inability to provide J.R. with stable housing. At that time, Mother “had

      reportedly been staying in a vehicle with [J.R.]” Id. at 42. She had not provided

      J.R. with his medications and had not sent J.R. to school.


[8]   Mother’s parental rights for J.R. were terminated on March 27, 2017. At some

      point thereafter, Mother removed J.R. from his relative placement and went on

      the run with him for “about two years” because J.R. told her that while he was

      in his relative placement, he had been molested and beaten. Id. at 62.
      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 3 of 20
[9]    Mother moved to Memphis, Tennessee with J.R. A warrant was issued for her

       arrest, and the kidnapping made national news. While in Tennessee, Mother

       gave birth to C.S. in July 2017. At some point, Mother moved back to South

       Bend, first living with Father’s mother and then with Maternal Grandmother.

       When she gave birth to M.S. in August 2018, she provided a false name to the

       hospital because she was in Indiana, was still on the run, and there was a

       “possible warrant” for her arrest. Id. at 63.


                                  Current CHINS Adjudication
[10]   When Mother was apprehended on June 28, 2019, DCS removed the Children

       and J.R. from Mother’s care. The Children were placed in foster care, and J.R.

       was placed in emergency shelter care while awaiting an opening for placement

       in a residential facility. At that time, J.R. was twelve years old, C.S. was one

       year old, and M.S. was ten months old.


[11]   The same day the children were removed from Mother’s care, J.R. underwent a

       forensic interview and disclosed the following regarding his time on the run

       with Mother:


               • “[H]e ha[d] been on the run for about 2 years.”


               • “[He and Mother had] been trying to live a regular life the last 2
               years but the police keep messing with them[,]” so, Mother could
               not get a “regular job[.]”


               • Mother “got money online” through a web cam, and “gets
               money for talking about real stuff that happens.”

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 4 of 20
               • “[H]e was homeschooled but he hasn’t been doing it for a while
               because he wouldn’t be working on it, he would be playing
               games.”


               • He would visit a “live” website to talk to people about what
               happened and would “try to get girls[,]” but sometimes the
               people on the website “would show their private parts and there
               were a lot of guys who had their private parts out.”


               • When this happened, he would “just X them and hi[t] the
               [‘Next’ button so that a different,] random person” would appear
               on the website.


               • Mother knew he was on the website and told him “if he d[idn’t]
               want to do [his schoolwork] he d[idn’t] have to.” Mother knew
               about the “private parts and knew the people [on the website]
               were being weird.”


               • A cousin molested him when he was placed in relative care.


       Ex. pp. 7–9. While in Mother’s care, J.R. had missed “two years or a little

       more” of school; he was behind in math; and DCS was attempting “to

       determine what grade he should technically be in right now.” Tr. p. 52.

       However, his reading skills were “fairly decent for his age.” Id.


[12]   On July 1, 2019, DCS filed a petition alleging that the Children were CHINS

       based on Father’s incarceration and Mother’s arrest and incarceration for,

       among other charges, kidnapping J.R. At subsequent initial, detention, and

       status hearings, the probate court appointed counsel for the Parents and set a

       fact-finding hearing for August 19. The court rescheduled the fact-finding


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 5 of 20
       hearing for September 9, but at that hearing, the court continued the hearing to

       investigate relative placement for the Children. At a status hearing held on

       September 23, the court denied Mother’s request to return Children to her care

       and set the fact-finding for October 10.


[13]   The fact-finding hearing was held on October 10, 2019. At that time, Mother

       was no longer in jail and was again living with Maternal Grandmother. At the

       hearing, FCM Bogard testified that the reason the Children were removed from

       Mother’s care was because Mother had been arrested and Father was

       incarcerated, but FCM Bogard confirmed that at the time of the Children’s

       removal, there were no allegations that the Children had been neglected.


[14]   FCM Bogard further testified that Maternal Grandmother’s home was not an

       appropriate placement for the Children because Maternal Grandmother

       harbored Mother and J.R., knowing that Mother “had taken [J.R.] during that

       open CHINS case[,]” and during J.R.’s CHINS proceedings, the individuals

       residing in the home did not pass background checks. Id. at 40. However, FCM

       Bogard also testified that she had not been inside of the home to determine

       whether the Children’s needs were met while they resided in the home. She told

       the probate court that DCS had investigated whether the Children could be

       placed with Father’s relatives, but one of the relatives was disqualified “based

       on her fingerprints,” and the other failed to provide necessary paperwork and

       documentation. Id. at 41.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 6 of 20
[15]   On cross-examination, FCM Bogard testified that she was “not aware” of

       whether Mother’s criminal issues had been resolved. Id. at 47. When asked

       whether it would “make any difference” if Mother had resolved her criminal

       matters, Bogard testified, “There are still concerns regarding the past drug use[,]

       as that does not seem to have ever been resolved based on non-compliance and

       then being gone for two years so I don’t . . . feel that’s a safe situation.” Id.

       FCM Bogard also testified that only one drug test had been administered to

       Mother since her release from jail but acknowledged that the result of the test

       was negative.


[16]   FCM Brian Wigent, the ongoing DCS permanency worker, had been to

       Maternal Grandmother’s home, which FCM Wigent described as “a little

       messy” but “definitely meets minimum standard living conditions.” Id. at 53.

       Nevertheless, FCM Wigent had concerns about the Children’s safety if they

       were placed in the home because “there was no compliance in the earlier case

       [involving J.R.]” Id. Also, the other individuals who lived in the home helped

       harbor Mother and J.R. and had not passed background checks in the past.

       When asked if he thought the Children needed services, FCM Wigent replied in

       the affirmative and further stated:


               It’s difficult for me to believe that everything has been rectified
               from the former case and solved. I believe that DCS needs a little
               more scrutiny into this matter before we proceed to place the
               [C]hildren. If you want specifics, I would think that a substance
               abuse assessment and a clinical interview and evaluation would
               be in order. If everything that [Mother] is saying is true, then I
               would expect those to come back recommending no further

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 7 of 20
               services. And if she would submit to random drug screening
               during that period, it would just take a few weeks and then we
               would have much more reliable evidence to feel that the
               [C]hildren would be taken care of well.


       Id. at 54.


[17]   When Mother testified, she acknowledged that she previously had a problem

       with drugs, which led to DCS becoming involved with M.H. Regarding M.H.,

       Mother admitted that the child was “born with drugs in her system[,]” and

       Mother “didn’t follow through” and “wasn’t compliant with DCS.” Tr. p. 60.

       Mother told the probate court that she “just detached from the whole

       situation.” Id. Mother testified that with J.R., she knew her parental rights had

       been terminated when she removed him from relative placement, but J.R. “was

       being beaten and molested” and Mother “didn’t really know what else to do.”

       Id. at 62. Mother further testified that while on the run with J.R., J.R. was

       homeschooled. As for the Children, Mother testified that the Children’s

       medical needs were met—specifically, C.S. received required vaccinations

       while in Tennessee, and M.S. received medical wellness check-ups at a doctor’s

       office located in St. Joseph County.


[18]   According to Mother, the Children’s needs were being met; she did not need

       DCS to assist her in raising the Children; and, because she was no longer in jail,

       she did not “feel that [she] needed any services from [DCS].” Id. at 67. Mother

       told the probate court that, in the criminal case involving J.R., she pleaded

       guilty to a Class B misdemeanor and was sentenced to one year of probation.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 8 of 20
       Regarding her drug usage, Mother testified that she successfully completed a

       drug program while living in Tennessee. She also testified that since her release

       from jail, she had taken three drug tests and tested negative on all three. On

       cross-examination, Mother acknowledged that she had a criminal matter

       pending in Marion County for possession of cocaine. She explained that after

       she pleaded guilty in St. Joseph County, she was transported to Marion County

       where she posted bond in the pending case and was released.


[19]   Father testified via telephone from Westville Correctional Facility. He testified

       that his release date from prison was set for February 2023, but that he had

       completed a program that positioned him to be eligible for a sentence

       modification. Regarding the Children, Father stated that he did not believe the

       Children had been abused or neglected; they were not in need of services; and

       they had been properly cared for by Mother. Father further stated that if the

       Children were not returned to Mother’s care, he wanted the Children to be

       placed with his family.


                                       Adjudication as CHINS
[20]   At the conclusion of the fact-finding hearing, the probate court adjudicated

       Children as CHINS and announced the following findings on the record:


               I – I understand the parties’ positions here, and – and I have to
               say that despite . . . the – whatever you want to call it with
               respect to the paternity affidavit, forgery, fraud, whatever, I do
               find Mother to be pretty credible. She conceded everything that
               she – that she needed to and simply made her – her contentions.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 9 of 20
        And – and I do agree in part with – with what [Parents’
        respective counsel] said in that there’s not a whole lot to point to
        to say, “Okay, here’s where [the Children] were endanger[ed],
        here’s the harm they suffered, or here’s the harm they would
        have suffered had the Department not gotten involved.” And I
        think that’s really the issue here, is that we have to try to strike a
        balance. There’s a proposition that’s frequently cited that DCS
        need not wait until a tragedy occurs to intervene. And then also
        we need to be careful of interfering too early because the danger,
        of course, with interfering too early is that you may not be
        justified in interfering at all. By definition, things have not
        developed yet. And so I think the parties can reasonably disagree
        [as] to where we are on that line.


        To me, this case is somewhat similar to a very recent case
        affirming a CHINS finding. It’s [K.A.H. v. Ind. Dep’t of Child
        Servs., 119 N.E.3d 1115 (Ind. Ct. App. 2019)]. In that case, the
        facts strongly suggested that the mother’s ex-boyfriend had killed
        one of her children, and – and she argued that now that he had
        [been] arrested, things had been remedied. And the Court of
        Appeals rejected that contention. In fact, came down pretty
        strongly on the contention and focused on – I’m reading
        verbatim, “At issue before the Trial Court was not just reckoning
        with the aftermath of the child’s senseless death, but also with
        mother’s inability to protect her children from ongoing domestic
        violence.”


        Obviously happily this case does not involve the death of any of
        [the Children or J.R.]. But here Mother is more culpable. There
        is no dispute that at the time her rights were terminated with
        respect to [J.R.] and apparently a long time preceding that, she
        was unfit to care for any children. She then went on a period
        where she – she believes [she was justified in kidnapping J.R.].
        She had to live off the grid apparently for a while, even to the
        point of defrauding the State, as I mentioned earlier. And I
        simply cannot find that while she was doing that she also

Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 10 of 20
               managed to remedy long-term, deep-seated issues. I recognize the
               clean drug test. But one clean drug test with that background is
               simply insufficient.


               So I do believe that the Department has met its burden, at least
               with respect to the allegation of seriously impaired, seriously
               endangered, and therefore the petition is granted.


       Id. at 94–95. On October 10, 2019, the same day as the fact-finding hearing, the

       probate court entered its order granting the CHINS petition without including

       any written findings of fact.


                                   Probate Court’s Disposition
[21]   On October 31, 2019, the probate court held the dispositional hearing. Mother

       failed to appear, but counsel represented her. FCM Wigent testified that he had

       spoken to Mother “about five or ten minutes” before the hearing, and Mother

       “sounded ill” but told FCM Wigent that “she’ll do all the services”

       recommended by DCS. Id. at 101. The probate court noted that Mother’s

       failure to appear at the hearing “cast doubt” on its earlier statement that

       “Mother did seem to have [made] some improvement.” Id. at 107. When the

       hearing took place, Father’s sentence had been modified, and he had been

       transferred to a facility to serve three years of work release. At the conclusion of

       the hearing, the probate court approved DCS’s recommendation for services.


[22]   Following the hearing, the probate court issued a dispositional order and a

       parental participation order. Under the dispositional order, Mother was ordered

       to participate in visitation with the Children; maintain contact with the FCM;

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 11 of 20
       notify the FCM of contact information changes; notify the FCM of any arrests

       or criminal charges for any household members; allow the FCM to make

       announced or unannounced visits; participate in services recommended by

       DCS; keep all appointments; provide written authorization to release

       confidential information; maintain suitable, safe and stable housing; maintain a

       legal source of income; establish paternity for either of the Children for whom

       legal paternity has not been established; not use drugs; complete a psychological

       evaluation; submit to random drug screens; and complete a substance abuse

       assessment. Father was ordered to notify the FCM of contact information

       changes; notify the FCM of any arrests or criminal charges for any household

       members; allow the FCM to make announced or unannounced visits; and

       establish paternity for either of the Children for whom legal paternity has not

       been established. Mother and Father now appeal the CHINS adjudication.



                                      Discussion and Decision
                                              I. Standard of Review

[23]   In reviewing a CHINS determination, we do not reweigh the evidence or assess

       witness credibility for ourselves. In re S.A., 15 N.E.3d 602, 607 (Ind. Ct. App.

       2014), trans. denied. We consider only the evidence in favor of the trial court’s

       judgment, along with any reasonable inferences arising therefrom. Id. We

       reverse only upon a showing that the decision of the trial court was clearly

       erroneous. In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). A decision is clearly

       erroneous if the record facts do not support the findings or “if [the judgment]


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 12 of 20
       applies the wrong legal standard to properly found facts.” Yanoff v. Muncy, 688

       N.E.2d 1259, 1262 (Ind. 1997) (citation omitted).


[24]   Here, the Parents did not request written findings of fact and conclusions

       thereon pursuant to Indiana Trial Rule 52(A), and the probate court did not

       issue findings sua sponte. Special findings are not required in a CHINS fact-

       finding order. In re S.D., 2 N.E.3d 1283, 1288 (Ind. 2014); see also Matter of N.C.,

       72 N.E.3d 519, 523 n.2 (Ind. Ct. App. 2017) (unlike dispositional order, fact-

       finding order is not required to include formal findings). Where the

       parties do not request written findings and the trial court does not issue them

       sua sponte, we apply a general judgment standard and may affirm the judgment

       if it can be sustained on any legal theory supported by the evidence. S.D., 2

       N.E.3d at 1287; Samples v. Wilson, 12 N.E.3d 946, 950 (Ind. Ct. App. 2014).


[25]   A CHINS proceeding is civil in nature, so DCS must prove by a preponderance

       of the evidence that a child is a CHINS as defined by the juvenile code. In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2017). Here, DCS alleged that the Children

       were CHINS pursuant to Indiana Code section 31-34-1-1 (2005), which

       provides that a child under the age of eighteen is a CHINS under the following

       circumstances:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 13 of 20
                (2) the child needs care, treatment, or rehabilitation that:


                         (A) the child is not receiving; and


                         (B) is unlikely to be provided or accepted without the
                         coercive intervention of the court.

                                     3
       Ind. Code § 31-34-1-1. Our Supreme Court has interpreted this provision to

       require “three basic elements: that the parent’s actions or inactions have

       seriously endangered the child, that the child’s needs are unmet, and (perhaps

       most critically) that those needs are unlikely to be met without State coercion.”

       In re S.D., 2 N.E.3d at 1287.


[26]   “That final element guards against unwarranted State interference in family life,

       reserving that intrusion for families ‘where parents lack the ability to provide for

       their children,’ not merely where they ‘encounter difficulty in meeting a child’s

       needs.’” Id. (quoting Lake Cty. Div. of Fam. & Child. Servs. v. Charlton, 631 N.E.2d

       526, 528 (Ind. Ct. App. 1994)). When considering this requirement, “courts

       should consider the family’s condition not just when the case was filed, but also

       when it is heard.” In re D.J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574, 580 (Ind.




       3
         Effective July 1, 2019, the CHINS statute was amended to include the following under subsection (1): “(A)
       when the parent, guardian, or custodian is financially able to do so; or (B) due to the failure, refusal, or
       inability of the parent, guardian, or custodian to seek financial or other reasonable means to do so[.]” Ind.
       Code § 31-34-1-1. Although DCS filed its CHINS petition on July 1, 2019, it alleged the Children to be
       CHINS under the previous version of the statute. In any event, the arguments in this case do not implicate
       the amendment.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020              Page 14 of 20
       2017) (internal quotations omitted). “Doing so avoids punishing parents for
                                                                                                   4
       past mistakes when they have already corrected them.” Id. at 581.


[27]   “A CHINS proceeding focuses on the best interests of the children, not the

       ‘guilt or innocence’ of either parent.” Matter of D.P., 72 N.E.3d 976, 980 (Ind.

       Ct. App. 2017). “Because a CHINS determination regards the status of the

       child, a separate analysis as to each parent is not required in the CHINS

       determination stage.” In re N.E., 919 N.E.2d at 106. Indeed, “the conduct of

       one parent can be enough for a child to be adjudicated a CHINS.” Id. Also,

       Indiana courts have found that when children are alleged to be CHINS under

       Indiana Code section 31-34-1-1, a parent’s character is a material issue in the

       proceeding. In Matter of Eq.W., 124 N.E.3d 1201, 1210 (Ind. 2019). To that end,

       “a parent’s past, present, and future ability to provide sufficient care for his or

       her child forms the basis for a CHINS adjudication” and a “parent’s character is

       an integral part of assessing that ability.” Id. (quoting Matter of J.L.V., Jr., 667

       N.E.2d 186, 190 (Ind. Ct. App. 1996)).




       4
         DCS also alleged that the Children were CHINS pursuant to Indiana Code section 31-34-1-2, which
       requires that DCS must prove all the same elements as under Indiana Code section 31-34-1-1, except that
       instead of proving neglect, DCS must show that the child’s “physical or mental health is seriously
       endangered due to injury by the act or omission of the child's parent[.]” The probate court’s fact-finding order
       does not specify under which statute it adjudicated the Children CHINS.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020                Page 15 of 20
                                           II. CHINS Adjudication

[28]   Mother contends that there was insufficient evidence to support the probate

       court’s determination that the Children are CHINS. Specifically, Mother argues

       that the evidence does not support the CHINS determination because “the

       conditions that existed at the time [the Children were removed from Mother’s

       care] did not exist at the time of the fact-finding hearing.” Mother’s Br. at 6.

       Mother maintains that, at the time of the fact-finding hearing, she “had

       completed substance abuse treatment, had clean drug screens, had a suitable

       place to live, and the [C]hildren were being provided appropriate daily care.”

       Id. at 9. Mother also argues that the probate court’s reliance on K.A.H. v. Ind.

       Dep’t of Child Servs., 119 N.E.3d 1115 (Ind. Ct. App. 2019), in making its

       determination, was misplaced. As for Father, his arguments rely on Mother’s

       ability to care for the Children, since he is serving three years of work release

       and is unable to care for the Children.


[29]   The evidence presented at the fact-finding hearing establishes that since 2014,

       Mother has had significant involvement with DCS. Two of her children were

       born with cocaine in their systems, and Mother’s parental rights to two of her

       children have been terminated. In 2017, J.R. was adjudicated a CHINS based

       on Mother’s drug use and her inability to provide J.R. with stable housing, and

       Mother did not provide J.R. with his medications and failed to send him to

       school. At the fact-finding hearing, Mother testified that she did not comply

       with J.R.’s CHINS case because she “had a warrant [for her arrest]” and “was

       scared to come to court.” Tr. p. 61.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 16 of 20
[30]   Mother kidnapped J.R., knowing that her parental rights had been terminated.

       While on the run, she gave birth to the Children. When M.S. was born, Mother

       did not provide the hospital with her true name, but instead provided an alias

       because a warrant had been issued for her arrest. Mother’s false name is listed

       on M.S.’s birth certificate.


[31]   At the fact-finding hearing, the FCMs testified that they had concerns about

       whether Mother’s past drug use had been adequately addressed. FCM Wigent

       told the probate court that he believed DCS “needs a little more scrutiny into

       this matter before we proceed to place the [C]hildren[,]” and he thought that a

       “substance abuse assessment and a clinical interview and evaluation [of

       Mother] would be in order.” Id. at 54. He stated that “it would just take a few

       weeks” to gather additional information on Mother’s drug use and “then we

       would have much more reliable evidence to feel that the [C]hildren would be

       taken care of well.” Id. At the time the fact-finding hearing took place, Mother

       had a criminal matter pending in Marion County for possession of cocaine.


[32]   The probate court heard the evidence and determined that the Children were

       CHINS. The court noted that it found Mother to be “pretty credible[,]” and the

       court acknowledged that “there’s not a whole lot to point to” to indicate that

       the Children were endangered or suffered harm while in Mother’s care, or that

       the Children would have suffered harm had DCS not become involved. Id. at

       94. However, the court ultimately determined that it needed to “try to strike a

       balance” between intervening too early and waiting for tragedy to occur. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 17 of 20
[33]   In making its determination, the probate court relied on K.A.H., 119 N.E.3d

       1115. In K.A.H., a mother and her boyfriend had an abusive relationship and

       mother’s two children often witnessed mother’s boyfriend “screaming,

       belittling, and battering” her. Id. at 1116. At various times, the boyfriend

       babysat the children. After one such time, one of the children, M.G.,

       complained to his mother that his head hurt. The following day, the boyfriend

       babysat M.G. again while the other child was at school. At some point, M.G.

       was nonresponsive and died later that day. DCS filed a petition alleging that the

       other child, K.H., was a CHINS. The juvenile court concluded that K.H. was

       seriously impaired or seriously endangered from the mother’s inability to

       provide K.H. with appropriate shelter or supervision and thus was a CHINS.

       Mother appealed, and a panel of this court affirmed the CHINS adjudication,

       concluding that the physical trauma that the mother and M.G. suffered, and the

       mother’s inability to recognize the effects of domestic violence on her parenting

       and children’s well-being warranted the coercive intervention of the CHINS

       court. Id. at 1124.


[34]   Here, the probate court noted in its oral findings that the instant case could be

       distinguished from K.A.H. in that neither of the Children nor J.R. died.

       Nevertheless, the probate court found that Mother was more culpable than the

       mother in K.A.H. The probate court “simply c[ould not] find that while [Mother

       was on the run] she also managed to remedy long-term, deep-seated issues.” Tr.

       p. 95. The court acknowledged that Mother had a clean drug test[,]” but found

       that “one clean drug test with that background [was] simply insufficient.” Id.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 18 of 20
[35]   Mother provided testimony at the fact-finding hearing that conditions had

       changed since her earlier involvement with DCS, and thus, the Children were

       not in need of services. For example, she testified that she was no longer

       incarcerated. She further testified that, while she was on the run with J.R. and

       the Children, she made sure that J.R. was homeschooled and that the Children

       had seen doctors for vaccinations and medical wellness checks. She told the

       probate court that she had completed a drug treatment program in Tennessee

       and recently had clean drug screens. Also, there were no allegations that the

       Children had been abused or neglected.


[36]   We note that there is some evidence supporting Mother’s argument that the

       children are not in need of services. However, it is not our role to reweigh the

       evidence and the credibility of the witnesses. See In re K.D., 962 N.E.2d at

       1253; see also Steele-Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016) (explaining that

       appellate courts grant latitude and deference to trial courts in family law

       matters). And, as the probate court noted, it was not required to wait for a

       tragedy to occur before determining that the Children should be adjudicated

       CHINS. See In re R.P., 949 N.E.2d 395, 401 (Ind. Ct. App. 2011) (holding that

       the CHINS statute does not require the juvenile court and DCS to wait until a

       child is physically or emotionally harmed to intervene; rather, a child may be

       determined to be a CHINS when the child is endangered by parental action or

       inaction).


[37]   The probate court was concerned, and understandably so, that the issues that

       led to the termination of parental rights to two of Mother’s children, her past

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 19 of 20
       drug use, Mother’s kidnapping of J.R. and her actions while on the run with

       J.R., putting her own needs ahead of her children’s needs in her attempts to

       avoid arrest, providing a false name to the hospital when M.S. was born, and

       having only one clean drug test since her release from jail seriously endangered

       the Children’s well-being. For these reasons, we conclude that DCS proved by a

       preponderance of the evidence that the Children are CHINS pursuant to

       Indiana Code section 31-34-1-1, and the probate court’s adjudication of the

       Children as CHINS is not clearly erroneous.


                                                  Conclusion
[38]   DCS established by a preponderance of the evidence that the Children are

       CHINS. We therefore affirm the probate court’s order adjudicating the

       Children as CHINS.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2980 | September 22, 2020   Page 20 of 20